Corrected Examiners Amendment

The following Corrected Notice of Allowability is being sent out due the fact the submitted specification received 02/28/2020 are not aligned with The Hague Administration Instruction. To clarify the record a specification amendment is presented below:

Specification Objection

Examiner would like to note, that international design applications designating the United States must
include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief descriptions of each
reproductions pursuant to Rule 7(5)(a) describing the view or views of the reproductions. 
Due to the reason above, a description of FIG. 1.7 has been entered in the specification following the description of 1.6:

--“FIG. 1.7 is a bottom plan view thereof.”—

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ian Simmons can be reached on 571-272-2618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/
Examiner, Art Unit 2912